
	
		II
		111th CONGRESS
		1st Session
		S. 2811
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2009
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Migratory Bird Treaty Act to provide for
		  penalties and enforcement for intentionally taking protected avian species, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Migratory Bird Treaty Act Penalty and
			 Enforcement Act of 2009.
		2.Amendment of
			 Migratory Bird Treaty ActSection 6 of the Migratory Bird Treaty Act
			 (16 U.S.C. 707) is amended by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively, and by inserting after subsection (b)
			 the following:
			
				(c)(1)Except in the case of hunting and other
				activity allowed under section 3, whoever, in violation of this Act,
				intentionally and maliciously takes by any manner any migratory bird shall be
				guilty of a felony and, upon conviction, shall be fined not more than $50,000
				or imprisoned for not more than two years, or both, for each violation.
					(2)Any person who intentionally and
				maliciously commits any other act or omission in violation of this Act or any
				regulations issued under this Act shall be guilty of a felony and, upon
				conviction, shall be fined not more than $50,000 or imprisoned for not more
				than two years, or both, for each violation.
					(3)The Secretary or the Secretary of the
				Treasury shall pay, from sums received as fines under this subsection and
				subject to the availability of appropriations, a reward to any person who
				furnishes information that leads to an arrest or a criminal conviction for any
				violation of this Act. The amount of the reward, if any, shall be designated by
				the Secretary or the Secretary of the Treasury, as appropriate. Any officer or
				employee of the United States or any State or local government who furnishes
				information or renders service in the performance of his or her official duties
				is ineligible for payment under this
				paragraph.
					.
		
